Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-17 are pending and have been examined.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.


Claims 1-2, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komai et al. (WO2015093017A1 – hereinafter Komai).
 (Re Claim 1) Komai teaches a solid-state imaging device comprising (see the entire document; Fig. 116A in view of 116B-116C; specifically, [0484]-[0503], and as cited below), comprising:

    PNG
    media_image1.png
    433
    437
    media_image1.png
    Greyscale

Komai – Fig. 116A
a first substrate (12; Fig. 116A in view of 116B-116C; [0490]) including a first semiconductor substrate (101) and a first multi-layered wiring layer (102) stacked on the first semiconductor substrate, the first semiconductor substrate having a pixel unit formed thereon, the pixel unit having pixels arranged thereon (see [0490]), 
a second substrate (801; [0489]) including a second semiconductor substrate (812) and a second multi-layered wiring layer (811; [0490]) stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (see [0489]); and 
11; [0494]) including a third semiconductor substrate (81) and a third multi-layered wiring layer (82) stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (see [0494]), 
the first substrate, the second substrate, and the third substrate being stacked in this order, the first substrate and the second substrate being bonded together in a manner that the first multi-layered wiring layer and the second semiconductor substrate are opposed to each other (102 and 812 are opposed to each other in Fig. 116A), 
the solid-state imaging device including a first coupling structure (842) for electrically coupling a circuit of the first substrate and the circuit of the second substrate to each other (842 couples with 821 such that 12 and 801 are connected as shown in Fig. 116A), 
the first coupling structure existing on bonding surfaces of the first substrate and the second substrate (842 is on boding surfaces of 12 and 801), and including an electrode junction structure in which electrodes formed on the respective bonding surfaces are joined to each other in direct contact with each other (electrode=844;  junction of 842 and 821 connecting first substrate 12 and second substrate 801 shown in Fig. 116A).
(Re Claim 2) Komai teaches the solid-state imaging device according to claim 1, further comprising a second coupling structure (821; Fig. 116C) for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other (821 connecting second substrate 801 and third substrate 11 as shown in Fig. 116C), wherein the second coupling structure includes an opening provided by penetrating at least the first substrate from a back surface side of the first substrate to expose a predetermined wiring line in the second multi-layered wiring layer (top 821 penetrates into first substrate 12 – Fig. 116C), and an opening provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line in the third multi-layered wiring layer (821 penetrating 12 and 801).
(Re Claim 14) Komai teaches the solid-state imaging device according to claim 1, further comprising a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other (Fig. 116B – coupling 815 connects the second and the third substrates), wherein the second coupling structure exists on bonding surfaces of the second substrate and the third substrate, and includes an electrode junction structure in which electrodes formed on the respective bonding surfaces are joined to each other in direct contact with each other (solder ball 14).
(Re Claim 15) Komai teaches the solid-state imaging device according to claim 1, wherein the second substrate  and the third substrate include at least one of a logic circuit or a memory circuit, the logic circuit executing various kinds of signal processing related to an operation of the solid-state imaging device, the memory circuit temporarily holding a pixel signal acquired by each of the pixels of the first substrate (see [0490], [0494] for details of 801 and 11).
Re Claim 16) Komai teaches the solid-state imaging device according to claim 1, wherein the second substrate includes a pixel signal processing circuit that performs AD conversion on a pixel signal acquired by each of the pixels of the first substrate, and the first coupling structure exists in association with each of the pixels for transmitting the pixel signal to the pixel signal processing circuit ([0037] – “The laminated substrate 13 having the above-described configuration is a CMOS image sensor called a column AD type in which the column signal processing circuit 35 performing the CDS process and the AD conversion process is disposed at each pixel column”).
(Re Claim 17) Komai teaches an electronic apparatus comprising a solid-state imaging device that electronically shoots an image of an object to be observed, the solid-state imaging device comprising (see the entire document; Fig. 116A in view of 116B-116C; specifically, [0484]-[0503], and as cited below), comprising:
a first substrate (12; Fig. 116A in view of 116B-116C; [0490]) including a first semiconductor substrate (101) and a first multi-layered wiring layer stacked on the first semiconductor substrate, the first semiconductor substrate having a pixel unit formed thereon , the pixel unit having pixels arranged thereon (see [0490]), 
a second substrate (801; [0489]) including a second semiconductor substrate (812) and a second multi-layered wiring layer (811) stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (see [0489]), and 
a third substrate (11; [0494]) including a third semiconductor substrate (81) and a third multi-layered wiring layer (82) stacked on the third semiconductor substrate, the 
the first substrate, the second substrate, and the third substrate being stacked in this order, the first substrate and the second substrate being bonded together in a manner that the first multi-layered wiring layer and the second semiconductor substrate are opposed to each other (102 and 812 are opposed to each other in Fig. 116A), 
the solid-state imaging device including a first coupling (842) structure for electrically coupling a circuit of the first substrate and the circuit of the second substrate to each other (842 couples with 821 such that 12 and 801 are connected as shown in Fig. 116A), 
the first coupling structure existing on bonding surfaces of the first substrate and the second substrate (842 is on boding surfaces of 12 and 801), and including an electrode junction structure in which electrodes formed on the respective bonding surfaces are joined to each other in direct contact with each other (electrode=844;  junction of 842 and 821 connecting first substrate 12 and second substrate 801 shown in Fig. 116A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Komai in view of Ho et al. (US 20180033817 A1 – hereinafter Ho).
(Re Claim 3) Komai teaches claim 2 from which claim 3 depends.
But, Komai does not expressly disclose  wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening comprise pads that function as I/0 units.
In a related art, Ho teaches wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening (110A; Fig. 1D; [0035]) and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening comprise pads (208A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate exposed openings in the second and third multi-layered wiring as taught by Ho into Komai. 
The ordinary artisan would have been motivated to integrate Ho into Komai in the manner set forth above for, at least, this integration will provide areas in the openings that can be used as I/0 units to connect device with other external devices.
Re Claim 4) Komai teaches claim 2 from which claim 4 depends.
But, Komai does not expressly disclose the solid-state imaging device according to claim 2, wherein pads that function as I/0 units exist on a back surface of the first substrate, a film including an electrically-conductive material is formed on an inner wall of the opening, and the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening are electrically coupled to the pads by the electrically-conductive material.
However, Ho I/O pads (110A & 208A; Fig. 1D) that are used to connect to external devices. Furthermore, Komai teaches an interconnect line connect the first, second and third multi-layered layers via 813 (see Komai Fig. 116C).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate teachings of Ho into Komai. 
The ordinary artisan would have been motivated to integrate Ho into Komai in the manner set forth above for, at least, this integration will provide areas in the openings that can be used as I/0 units to connect device with other external devices by connecting all three multi-layered interconnects.
(Re Claim 5) combination of Komai and Ho teaches the solid-state imaging device according to claim 4, wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring Komai conductor 821& 815 are connected together such that second and third multi-layered interconnects are connected – see Fig. 116C).
(Re Claim 6) combination of Komai and Ho teaches the solid-state imaging device according to claim 4, wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the pads by the electrically-conductive material, the pads being different from each other (Ho – Fig. 1D shows 110A and 208A are different pads).
Claims 7-13  are rejected under 35 U.S.C. 103 as being unpatentable over Komai in view of Ho.
(Re Claim 7) Komai teaches claim 1 from which claim 7 depends.
Komai also a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other, wherein the second substrate and the third substrate are bonded together in a manner that the second multi-layered wiring layer and the third multi-layered wiring layer are opposed to each other (Komai 821 & 815 connect the second and the third substrate – Fig. 116C).
But, Komai does not expressly disclose wherein the second coupling structure includes a via provided by penetrating the second substrate or the third substrate, the via electrically coupling a predetermined wiring line in the second multi-layered wiring 
However, it is well-known in the art to connect structures residing in two substrates with interconnect vias as is also taught by Ho (Fig. 6; vias 612A, 612B connecting 110A and 206 – [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate teachings of Ho into Komai. 
The ordinary artisan would have been motivated to integrate Ho into Komai in the manner set forth above for, at least, this integration will provide ways of connecting structures in two different layers by means of vias.
(Re Claim 8) combination of Komai and Ho teaches the solid-state imaging device according to claim 7, wherein the via has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the second multi-layered wiring layer (Ho Fig. 6 – 612A, 612B going thru a first hole to connect 110 and 206) and a second through hole that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole (Ho Fig. 6 – 614B1, 614B2 going thru a second hole to connect 616B and 208B).
Re Claim 9) combination of Komai and Ho teaches the solid-state imaging device according to claim 7, wherein the via has a structure in which an electrically-conductive material is embedded in one through hole provided to contact the predetermined wiring line in the second multi-layered wiring layer and expose the predetermined wiring line in the third multi-layered wiring layer (Ho Fig. 1E; [0036] – 140A is in the left hole (in second multi-layered wiring) and exposing 208A of the third wiring), or one through hole provided to contact the predetermined wiring line in the third multi-layered wiring layer and expose the predetermined wiring line in the second multi-layered wiring layer, or a structure in which a film including an electrically-conductive material is formed on an inner wall of the one through hole (Note: claim required only one condition met).
(Re Claim 10) combination of Komai and Ho teaches the solid-state imaging device according to claim 1, further comprising a third coupling structure (Ho Fig. 1E – hole with 140B) for electrically coupling the circuit of the first substrate and the circuit of the third substrate to each other (106 and 208B are connected by the hole), wherein the second substrate and the third substrate are bonded together in a manner that the second multi-layered wiring layer and the third multi-layered wiring layer are opposed to each other (108 and 112 opposed to each other), and the third coupling structure includes a via provided by penetrating at least the second substrate from the back surface side of the first substrate or a back surface side of the third substrate, the via electrically coupling a predetermined wiring line in the first multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other (140B goes from first substrate to the third substrate as shown in Fig. 1E).
Re Claim 11) combination of Komai and Ho teaches the solid-state imaging device according to claim 10, wherein the via has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the first multi-layered wiring layer (Ho Fig. 1E – hole with 142), and a second through hole that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole (Hole with 140A – connecting second and third multi-layered wiring), or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole (Note: claim requires one condition met).
(Re Claim 12) combination of Komai and Ho teaches the solid-state imaging device according to claim 10, wherein the via has a structure in which an electrically-conductive material is embedded in one through hole provided to contact the predetermined wiring line in the third multi-layered wiring layer and expose the predetermined wiring line in the first multi-layered wiring layer (Ho Fig. 1E – hole with 140B – connecting first and third multi-layered wiring), or a structure in which a film including an electrically-conductive material is formed on an inner wall of the one through hole (Note: claim requires one condition met).
(Re Claim 13) combination of Komai and Ho teaches the solid-state imaging device according to claim 12, wherein the via is also electrically coupled to a predetermined wiring line in the second multi-layered wiring layer (Ho Fig. 1E – Hole with 142 connects to 110A).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898